     Case: 1:18-cv-05662 Document #: 30 Filed: 11/28/18 Page 1 of 1 PageID #:110

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Stephen Gilbert
                                Plaintiff,
v.                                                Case No.: 1:18−cv−05662
                                                  Honorable Robert W. Gettleman
City Of Chicago, et al.
                                Defendant.



                     ORDER REFERRING A CIVIL CASE TO THE
                       DESIGNATED MAGISTRATE JUDGE



       Pursuant to Local Rule 72.1, this case is hereby referred to the calendar of
Honorable Michael T. Mason for the purpose of holding proceedings related to: discovery
supervision and settlement. (cn) Mailed notice.




Dated: November 28, 2018
                                                                 /s/ Robert W. Gettleman
                                                             United States District Judge
